Citation Nr: 0211017	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for right eye epidermic 
keratoconjunctivitis.

3.  Entitlement to service connection for recurrent upper 
respiratory infections.

4.  Entitlement to service connection for chronic urinary 
tract infection.

(The issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD), as well as 
entitlement to increased initial evaluations for hypertension 
with hyperlipidemia; hemorrhoids; tinea pedis with 
onychomycosis of toenails; bursitis or tendinitis of the 
hips, shoulders, elbow, right knee, and left ankle; 
Schamberg's purpura with hyperpigmentation; chronic thoraco-
lumbosacral strain with spondylosis deformans; residuals of 
burns, left neck and shoulder; and diabetes mellitus will be 
the subject of a later Board decision).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The record reflects that the veteran provided testimony at a 
videoconference hearing before a Member of the Board in 
December 2000, however the audiotape of that hearing was 
lost, and when the veteran was advised of this fact, he 
requested a Travel Board hearing.  Accordingly, the Board 
remanded this case in May 2001 for the veteran to be 
scheduled for such a hearing.  However, the veteran withdrew 
his hearing request in July 2002.  38 C.F.R. § 20.704(e).

The Board has determined that the appeal for entitlement to 
service connection for GERD, as well as entitlement to 
increased initial evaluations for hypertension with 
hyperlipidemia; hemorrhoids; tinea pedis with onychomycosis 
of toenails; bursitis or tendinitis of the hips, shoulders, 
elbow, right knee, and left ankle; Schamberg's purpura with 
hyperpigmentation; chronic thoraco-lumbosacral strain with 
spondylosis deformans; residuals of burns, left neck and 
shoulder; and diabetes mellitus requires further development.  
Therefore, the Board will undertake additional development on 
these issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these claims. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  The medical evidence does not show that the veteran 
currently has a liver disorder, right eye epidermic 
keratoconjunctivitis, a disability manifest by chronic upper 
respiratory infections, nor chronic urinary tract infection.


CONCLUSION OF LAW

Service connection is not warranted for a liver disorder, 
right eye epidermic keratoconjunctivitis, a disability 
manifest by chronic upper respiratory infections, nor chronic 
urinary tract infection.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to these claims.  The RO advised the 
veteran of the evidence necessary to substantiate his claims 
by various documents including the respective Statements of 
the Case and the November 2001 Supplemental Statement of the 
Case, as well as correspondence sent to the veteran in June 
2001.  Further, the June 2001 correspondence, a November 2001 
Statement of the Case, and the November 2001 Supplemental 
Statement of the Case specifically addressed the 
applicability of the VCAA to this case.  In pertinent part, 
the June 2001 correspondence described VA's duty to assist 
and notify, what the evidence must show to establish 
entitlement, that VA would obtain pertinent records 
identified by the veteran, what information and evidence the 
veteran should submit, and requested that he identify any 
evidence that was not on record.  Moreover, it does not 
appear that the veteran has identified any pertinent evidence 
that is not of record.  Thus, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.


General Background.  The veteran's eyes, lungs and chest, 
abdomen and viscera, endocrine system, and genitourinary (GU) 
system were all clinically evaluated as normal on his March 
1979 enlistment examination.  

The veteran's service medical records note , in part, that he 
was treated for right eye problems in January and  February 
1982, and for which he was ultimately diagnosed with 
epidermic keratoconjunctivitis.  However, these service 
medical records show no subsequent treatment for this 
condition after February 1982.  

In addition, his service medical records show treatment for 
cold symptoms on several occasions.  For example, records 
dated in 1996 note complaints of chest congestion and sore 
throat as well as findings of upper respiratory infection.

On his January 1997 retirement examination, the veteran's 
eyes, lungs and chest, abdomen and viscera, endocrine system, 
and GU system were all clinically evaluated as normal.  
However, his summary of defects and diagnoses included 
increased liver enzymes.  On his concurrent Report of Medical 
History he stated that he had not experienced eye trouble, 
chronic or frequent colds, sinusitis, asthma, shortness of 
breath, pain or pressure in chest, jaundice or hepatitis, nor 
frequent or painful urination.  Nevertheless, it was noted 
that he had elevated liver enzymes, which additional service 
medical records dated in that same month, and in March 1997, 
attributed to alcohol use.  No liver disorder was diagnosed 
during service.

Various post-service medical records are on file which cover 
a period from 1997 to 2000, including multiple VA medical 
examination reports. 

The veteran underwent a VA general medical examination in 
April 1998, at which the examiner noted that the claims 
folder was reviewed.  Among other things, the veteran 
reported that he was diagnosed with high liver enzymes of 
undetermined etiology during a routine service examination in 
1996; that he was treated on an outpatient basis; that he was 
totally asymptomatic at that time, and continued to be 
totally asymptomatic.  He also gave a history of drinking 
alcoholic beverages for 25 years.  In addition, he reported 
that in 1996, he developed an upper respiratory infection, 
described his symptoms and treatment, that he had had no 
recurrence to the best of his knowledge, and was at that time 
totally asymptomatic.  Diagnoses following examination of the 
veteran included upper respiratory infection, not found at 
present; slight degree in vital capacity by pulmonary 
function test, asymptomatic; and urinary tract infection, 
asymptomatic.  Further, no liver disorder was diagnosed at 
this examination.

A June 1998 VA arranged medical examination noted, in part, 
that the veteran had no history of abdominal surgery, as well 
as no history of hepatitis, cirrhosis, or liver problems.  
Impressions following examination were GERD -  rule out 
peptic ulcer disease; probably internal hemorrhoids (rectal 
bleed); dysphagia; hyperlipidemia; and history of burns 30 
percent of body.

The veteran also underwent a VA eye examination in June 1998, 
at which he denied current eye problems, but gave a history 
of welding burns on both eyes and a metallic foreign body in 
one eye years earlier.  He also reported that he was 
diagnosed with diabetes, for which he had been given 
medications; and that he had been told of increased 
cholesterol, but took no medications for it.  Diagnosis 
following examination was Type 2 diabetes without 
retinopathy.  There were no findings of right eye epidermic 
keratoconjunctivitis.

Outpatient treatment records for the period from 1997 to 2000 
show treatment for various medical conditions, including 
dental problems, and the veteran's service-connected diabetes 
and tinea pedis.  However, these records contain no diagnoses 
of a liver disorder, right eye epidermic 
keratoconjunctivitis, a disability manifest by chronic upper 
respiratory infections, nor chronic urinary tract infection.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a liver disorder, right eye 
epidermic keratoconjunctivitis, a disability manifest by 
chronic upper respiratory infections, and chronic urinary 
tract infection.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence; he 
is not qualified to diagnose a medical condition, nor to 
proffer a competent opinion as to the etiology thereof.

The Board notes that the veteran's service medical records 
note findings of upper respiratory infection, right eye 
epidermic keratoconjunctivitis, and elevated liver enzymes 
with treatment.  However, the service medical records reflect 
that the upper respiratory infections and the right eye 
epidermic keratoconjunctivitis were conditions that resolved 
with medical treatment, and, as such, were not chronic 
disabilities.  With respect to the elevated liver enzymes, 
the Board notes that these are laboratory findings, and are 
not evidence, in and of themselves, proof of an underlying 
disability(ies).  Here, the service medical records show no 
diagnosis of an actual liver disorder while on active duty.  
Similarly, a review of the service medical records do not 
appear to show evidence of a disability manifest by chronic 
urinary infections.

The Board further finds that there is no medical evidence 
that the veteran currently has a liver disorder, right eye 
epidermic keratoconjunctivitis, a disability manifest by 
chronic upper respiratory infections, or chronic urinary 
tract infection.  For example, the April 1998 VA general 
medical examination stated that upper respiratory infection 
was not found, and that his liver enzymes and urinary tract 
infection were asymptomatic.  Additionally, the June 1998 VA 
eye examination showed no findings of right eye epidermic 
keratoconjunctivitis.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a liver disorder, right eye epidermic 
keratoconjunctivitis, a disability manifest by chronic upper 
respiratory infections, and chronic urinary tract infection, 
and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).












ORDER

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for right eye epidermic 
keratoconjunctivitis is denied.

Entitlement to service connection for recurrent upper 
respiratory infections is denied.

Entitlement to service connection for chronic urinary tract 
infection is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

